
	

113 S2161 IS: EPA Employment Impact Analysis Act
U.S. Senate
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2161
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2014
			Mr. Inhofe (for himself, Mr. McConnell, Mr. Cornyn, Mr. Thune, Mr. Barrasso, Mr. Blunt, Mr. Vitter, Mr. Sessions, Mr. Crapo, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cruz, Mr. Flake, Mr. Isakson, Mr. Johnson of Wisconsin, Mr. Moran, Mr. Risch, Mr. Scott, Mr. Shelby, Mr. Enzi, Mr. Cochran, Mr. Lee, Mr. Johanns, Mr. Roberts, Mr. Grassley, Mr. Wicker, Mr. Boozman, Mr. Burr, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To prohibit the Administrator of the Environmental Protection Agency from issuing any final rule
			 under the Clean Air Act until the date on which the Administrator improves
			 certain employment effect analyses under that Act.
	
	1.Short titleThis Act may be cited as the EPA Employment Impact Analysis Act.
		
			2.
			Analysis of employment effects under the Clean Air Act
			
				(a)
				Findings
				Congress finds that—
				
					(1)
					the Environmental Protection Agency has systematically distorted the true impact of regulations
			 promulgated by the Environmental Protection Agency under the Clean Air Act
			 (42 U.S.C. 7401 et seq.) on job creation by using incomplete analyses to
			 assess
			 effects on employment, primarily as a result of the Environmental
			 Protection Agency  failing to take into account the cascading
			 effects of a regulatory change across interconnected industries and
			 markets nationwide;
				
					(2)
					despite the Environmental Protection Agency finding that the impact of
			 certain air pollution regulations will  result in net job creation,
			 implementation of
			 the air pollution  regulations will actually require billions of dollars
			 in compliance
			 costs, resulting in reduced business profits and millions of actual job
			 losses;
				
					(3)
					(A)
						the analysis of the Environmental Protection Agency of the final rule of the Agency entitled National Emission Standards for Hazardous Air Pollutants From Coal- and Oil-Fired Electric Utility
			 Steam Generating Units and Standards of Performance for Fossil-Fuel-Fired
			 Electric Utility, Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units (77 Fed. Reg. 9304 (Feb. 16, 2012)) estimated that implementation of the final rule would result
			 in the creation of 46,000 temporary construction jobs and 8,000 net new
			 permanent jobs; but
					
						(B)
						a private study conducted by NERA Economic Consulting, using a whole economy model, estimated
			 that implementation of the final rule described in  subparagraph (A) would
			 result in a negative impact on the income of workers  in an amount
			 equivalent to 180,000 to 215,000 lost jobs in 2015 and 50,000 to 85,000 
			 lost jobs each year thereafter;
					
					(4)
					(A)
						the analysis of the Environmental Protection Agency of the final rule of the Agency entitled Federal Implementation Plans:
Interstate Transport of Fine Particulate
Matter and Ozone and Correction of
SIP Approvals (76 Fed. Reg. 48208 (Aug. 8, 2011)) estimated that implementation of the final rule would result
			 in the creation of 700 jobs per year;	but
					
						(B)
						a private study conducted by NERA Economic Consulting  estimated that implementation of the final
			 rule
			 described in subparagraph (A) would result in the elimination of a total
			 of  34,000 jobs during the period beginning in calendar year 2013 and
			 ending in calendar year 2037;
					
					(5)
					(A)
						the analysis of the Environmental Protection Agency of the final rules of the Agency entitled National Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial, Commercial,
			 and Institutional Boilers and Process Heaters (76 Fed. Reg. 15608 (March 21, 2011)) and National Emission Standards for Hazardous Air Pollutants for Area Sources: Industrial, Commercial,
			 and Institutional Boilers (76 Fed. Reg. 15554 (March 21, 2011)) estimated that implementation of the final rules would
			 result in the creation of 2,200 jobs per year; but
					
						(B)
						a private study conducted by NERA Economic Consulting  estimated that implementation of the final
			 rules described in subparagraph (A) would result in the  elimination of 
			 28,000 jobs per year during the period beginning in calendar year 2013 and
			 ending in calendar year 2037;
					
					(6)
					implementation of certain air pollution rules of  the Environmental Protection Agency that have not
			 been reviewed, updated,
			 or  finalized as of the date of enactment of this Act, such as regulations
			 on greenhouse gas emissions and the update or review of national
			 ambient air quality standards, are predicted to result in	significant
			 and negative
			 employment impacts, but the Agency  has not yet fully studied or disclosed
			 the full impacts of existing Agency regulations;
				
					(7)
					in reviewing, developing, or updating any regulations promulgated under the Clean Air Act (42
			 U.S.C. 7401 et seq.) after the date of enactment of this Act, the
			 Environmental Protection Agency must be required to accurately disclose
			 the
			 adverse impact the existing regulations of the Agency will have on jobs
			 and employment levels across the economy
			 in the United States and disclose those impacts to the American people
			 before issuing a final rule; and
				
					(8)
					although since 1977, section 321(a) of the Clean Air Act (42 U.S.C. 7621(a)) has required the
			 Administrator of the Environmental Protection Agency to   conduct continuing evaluations of potential loss or shifts of employment which may result from the
			 administration or enforcement of the provision of [the Clean Air Act] and
			 applicable implementation plans, including where appropriate,
			 investigating threatened plant closures or reductions in employment
			 allegedly resulting from such administration or enforcement, the Environmental Protection Agency has failed to undertake that analysis or conduct a
			 comprehensive	study that considers the impact of
			 programs carried out under the Clean Air Act (42 U.S.C. 7401 et seq.) on
			 jobs and changes  in employment.
				
				(b)
				Prohibition
				The Administrator of the Environmental Protection Agency shall not propose or finalize any major
			 rule (as defined
			 in section 804 of title 5, United States Code) under the Clean Air Act (42
			 U.S.C. 7401 et seq.) until after the
			 date on which the Administrator—
				
					(1)
					completes an economy-wide analysis capturing the costs and cascading effects across industry
			 sectors and markets in the United States of the implementation of  major
			 rules promulgated under the Clean Air Act (42 U.S.C. 7401 et seq.); and
				
					(2)
					establishes a process to update that analysis not less frequently than semiannually, so as to
			 provide for the continuing evaluation of potential loss or shifts in
			 employment, pursuant to section 321(a)  of the Clean Air Act (42 U.S.C.
			 7621(a)), that may result from the implementation of major rules under the
			 Clean Air Act (42 U.S.C. 7401 et seq.).
				
